Citation Nr: 0819641	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  05-03 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected bilateral pes planus.

2.  Entitlement to service connection for bilateral ankle 
condition secondary to service-connected bilateral pes 
planus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Legal Intern
INTRODUCTION

The veteran had active military service from October 2003 
until he was honorably discharged in April 2004.

The veteran submitted a formal claim for service connection 
for bilateral pes planus in June 2004.  The RO, in its August 
2004 decision, granted service connection for bilateral pes 
planus at a rating of 10 percent, effective April 29, 2004 - 
the day after the veteran's separation from service.

The veteran submitted a timely Notice of Disagreement (NOD) 
in October 2004, and the RO issued the veteran a Statement of 
the Case (SOC) in January 2005.  The veteran submitted a 
timely Substantive Appeal in February 2005.

Also, in November 2004, the veteran submitted two claims for 
a bilateral ankle condition and bilateral shin splints, both 
secondary to his service-connected bilateral pes planus.  The 
RO denied service connection on both secondary service 
connection issues in its March 2005 decision.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Initially, the Board notes that a private examination and a 
VA examination of the veteran's bilateral pes planus are of 
record.  The private examination, conducted in March 2004, 
noted that the veteran had mild bilateral pes planus.  The VA 
examination, conducted in November 2004, also diagnosed the 
veteran with mild bilateral pes planus.  

In addition, the veteran has submitted two lay statements.  
In the first lay statement, in January 2005, the veteran 
stated that his disability "may not seem severe, but [was] 
getting worse and is effecting my life drastically."

In the second lay statement from the veteran, received by VA 
in May 2005, the veteran again stated that his service-
connected bilateral pes planus was getting worse.  
Specifically, the veteran stated that his disability was 
diagnosed as "mild, but over time, has become worse due to 
having to work so much, being on my feet."

The Board notes that the veteran's last VA foot examination 
is over 3 years old, and the veteran has claimed a worsening 
of his disability since that time.

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the current severity of a disability.  
See also 38 C.F.R. § 3.159 (2007).

Furthermore, the May 2005 statement from the veteran stated 
that VA made no mention of the chronic ankle condition he had 
during service, which he indicated was in his service medical 
records.  He finished his statement by saying that he 
"disagree[d] with the VA's final decision."

The statement from the veteran that was received by VA in May 
2005 is construed as a Notice of Disagreement with the March 
2005 rating decision.  No Statement of the Case has been 
promulgated on the issue of service connection for bilateral 
ankle condition secondary to service-connected bilateral pes 
planus.  

The Court has held that the filing of a Notice of 
Disagreement initiates the appeal process, and that the 
failure of the RO to issue a Statement of the Case is a 
procedural defect requiring a remand.  See Manlicon v. West, 
12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  

Accordingly, these matters must be REMANDED to the AOJ for 
the following action:

1.  The AOJ must issue a Statement of the 
Case and notification of the veteran's 
appellate rights on the issue of 
entitlement to service connection for 
bilateral ankle condition secondary to 
service-connected bilateral pes planus.  
38 C.F.R. § 19.26 (2007).  The veteran is 
reminded that to vest the Board with 
jurisdiction over the issue, a timely 
substantive appeal must be filed.  
38 C.F.R. § 20.202 (2007).  If the 
veteran perfects the appeal as to this 
issue, the AOJ should undertake all 
appropriate action.  

2.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to the increased rating claim on appeal, 
such as treatment for bilateral pes 
planus since the most recent evidence 
dated in November 2004.  After obtaining 
any necessary authorization from the 
veteran for the release of his private 
medical records, the AOJ should obtain 
and associate with the file all records 
that are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request that he provide a copy 
of the outstanding medical records if 
possible.  

3.  The AOJ should then arrange for an 
appropriate VA examination of the veteran 
to determine the current severity of the 
service-connected bilateral pes planus.  
The veteran's VA claims folder, including 
a copy of this Remand, must be made 
available to and reviewed by the 
examiner.  Any findings necessary to 
apply all pertinent rating criteria 
should be made.  

In particular, the examiner should 
identify and describe any recurrent pain 
or swelling on manipulation or use of 
feet; any tenderness of the plantar 
surfaces of the feet; any objective 
evidence of deformity (pronation, 
abduction, etc.); characteristic 
callosities; or any inward bowing, inward 
displacement or severe spasming of the 
tendo achillis.  The examiner should also 
state if built-up shoe, arch support, 
orthopedic shoes or other appliances 
relieve or improve any pain.  

A report of the examination should be 
typed and associated with the veteran's 
VA claims folder.  A complete rationale 
for any opinion expressed should be 
included in the examination report.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  After the above has been completed, 
the AOJ should readjudicate the veteran's 
claim for an initial evaluation in excess 
of 10 percent for the service-connected 
bilateral pes planus.  In its decision, 
the AOJ should take into consideration 
any and all evidence that has been added 
to the record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case, which should include all pertinent 
law and regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

